                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION


NESTLÉ USA, INC.,                                )
                                                 )
               Plaintiff,                        )       NO. 1:21-CV-283-LMB-IDD
                                                 )
       v.                                        )
                                                 )
DANONE NORTH AMERICA, LLC,                       )
                                                 )
               Defendant.                        )


                     RESPONSE TO JULY 2, 2021 ORDER (Dkt. No. 20)


       In response to the Court’s July 2, 2021 Order (Dkt. No. 20), defendant Danone North

America, LLC (“Danone”) hereby states as follows:

       1.      Danone recognizes that, as a result of the filing of the Amended Complaint (Dkt.

No. 18) by plaintiff Nestlé USA, Inc. on July 2, 2021, the original Complaint (Dkt. No. 1) that was

the subject of Danone’s Motion to Dismiss (Dkt. No. 13) is no longer the operative complaint.

       2.      In view of the above, Danone does not object to the denial of its Motion to Dismiss

without prejudice as moot. Danone will file a new motion to dismiss or otherwise respond to the

Amended Complaint in accordance with Rule 15(a)(3) of the Federal Rules.

       Respectfully submitted, this the 9th day of July, 2021.

                                                 KING & SPALDING LLP

                                                   /s/ Taylor T. Lankford
                                                 Taylor T. Lankford
                                                    (VSB No. 80599)
                                                 1700 Pennsylvania Avenue, NW, Suite 200
                                                 Washington, DC 20006-4707
                                                 (202) 737-0500
                                                 tlankford@kslaw.com
 Bruce W. Baber
   (admitted pro hac vice)
 KING & SPALDING LLP
 1180 Peachtree Street, NE
 Atlanta, Georgia 30309
 (404) 572-4600
 bbaber@kslaw.com

 Kathleen E. McCarthy
   (admitted pro hac vice)
 KING & SPALDING LLP
 1185 Avenue of the Americas
 New York, New York 10036
 (212) 556-2200
 kmccarthy@kslaw.com

 Attorneys for Defendant
 Danone North America, LLC




-2-
                                 CERTIFICATE OF SERVICE

       I hereby certify that I caused a copy of the foregoing Response To July 2, 2021 Order (Dkt.

No. 20) to be e-filed and served electronically on all counsel of record on July 9, 2021.



                                                   /s/ Taylor T. Lankford
                                                 Taylor T. Lankford
                                                    (VSB No. 80599)
                                                 1700 Pennsylvania Avenue, NW, Suite 200
                                                 Washington, DC 20006-4707
                                                 (202) 737-0500
                                                 tlankford@kslaw.com
